DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 12/561,898 last filed on November 19th, 2021.
Claims 2, 5, 9, and 12-20 were previously cancelled.
Claims 1, 21, and 22 were amended.
Claims 1, 3, 4, 6-8, 10, 11, 21, and 22 remain pending and have been examined, directed to transitioning between multiple services in a MPEG stream.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 103 rejection and using amended independent claim 1 for discussion purposes, the applicant’s representative argued that the applied teachings do not expressly disclose of the newly amended feature directed towards sending remapped streams to a playback component for playback from a recording component.  
In response, the examiner would conceptualize the claimed concepts into three categories now, such as regarding remapping of the PIDs, the recording functionality and now this transition into a playing function/capacity.  Also, the examiner reviewed the applied 
The other independent claims 21 and 22 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
More specifically, with regards to the newly amended claim limitation feature of transitioning from recording to playing, the filed specifications ¶ [0024] that provided support for this concept describes the recording module performing the recording while substantially concurrently communicating the MPGE stream to the playback module within a STB.  
The examiner would contend that “substantially concurrently” or as it’s currently claimed “concurrently” is impossible or at the very least not precise enough, because the system cannot send the stream “concurrently” if the PIDs are not mapped properly beforehand.  The examiner or one of ordinary skill in the art could reasonably and plausibly interpret the specification’s version of “substantially concurrently communicating…” as still occurring in a sequential nature, as the timing between remapping the PIDs and transmitting to the playback module is minimized to a minimum degree.  Therefore, while the specification provided a plausible scenario, the claimed language of just “concurrently” under broadest reasonable interpretations would not be accurate in describing the feature nor would that be clearly supported.  At best, this would be a sequential nature and the transmitting step would still need to be executed sequentially after the remapping is performed.  The examiner is taking the position and interpreting the current claimed feature to be a sequential nature as the recording component transmits over the remapped PIDs to be played or streamed.  That is the only plausible and reasonable interpretation or the system/components would be non-functional without any remapped PIDs being transmitted and/or played/streamed.
 Please review and amend/address accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. US 2009/0022165 A1 to Candelore et al. (“Candelore”) in view of US 2009/0217318 A1 to VerSteeg et al. (“VerSteeg”) and further in view of US 2001/0036355 A1 to Kelly et al. (“Kelly”).

As to claim 1, Candelore discloses a method for transitioning between a Moving Picture Experts Group (MPEG) network program stream and a MPEG ad program stream, the method comprising:
receiving at a set top box, the MPEG SPTS that includes the MPEG network program stream as a first stream and the MPEG ad program stream as a second stream, each of the first stream and second stream having one or more elementary streams representing content from a respective source multiplexed into the MPEG SPTS, each of the first stream and second stream associated with a different set of packet identifiers (PIDs) (Candelore discloses of a system that involves a set top box (STB) as well, which can receive multiple streams of content from various satellite transmission sources, each stream with its own packet identifiers (PIDs).  The television STB was also described as enclosed within television receivers of all types and includes recording and playback functionalities (¶ [0019]).  Figures 4 and 5 further depict various examples of at least a first stream like the main program content stream using PID 100 and a second stream like an alternative advertisement stream using PID 101, 102, etc… due to regional localized differences, (¶¶ [0031] and [0035-38] and related Figures 4 and 5).
While Candelore does not expressly disclose of and use the term “Single Program Transport Stream” or “SPTS,” it would have been obvious to one of ordinary skill in the art to understand that the content programs being streamed or transmitted (from a television or cable programming service) are all representative of a single program transport stream.  
VerSteeg further supplements this obvious aspect as VerSteeg explains the differences between Single and Multiple Program Transport Streams.  VerSteeg more expressly discloses that in the case of SPTS, a media stream would have the same PIDs (e.g., VerSteeg: ¶¶ [0069] and [0090), which is essentially what Candelore was aiming for as well, by having all of the PIDs converted to same PID (e.g., PID 100), in one example, if they didn’t match;
wherein a first set of packet identifiers (PIDs) is associated with the first stream included in the MPEG SPTS and wherein a second set of packet identifiers (PIDs) is associated with the second stream included in the MPEG stream, the first set of PIDs differing from the second of PIDs (Following the above established premise, once again, Candelore (in view of VerSteeg’s reinforced teachings of a SPTS) further discloses and establishes that a first program stream can use a first set of PIDs (i.e., 100) and a second separate stream, such as an advertisement stream can use a second set of PIDs (i.e., 101 or 102 or etc…), due to regional/locally different advertisements (e.g., Candelore: ¶¶ [0024-25], [0028] and [0034]). 
Examiner’s Note: Candelore’s disclosure actually teaches that a second stream, such as the advertisement stream can have the same PID 100 as the main program stream.  Alternative regionally different advertisement streams with different PIDs are available.  Since the claim language here requires different PIDs to start with and then later remapped to be the same, hence the examiner is starting with the alternative advertisement stream first that has a different PID from the main program’s PID, for illustration and interpretation purposes.
Candelore and VerSteeg are of analogous art and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine and incorporate VerSteeg’s obvious teachings, which simply elaborated on similar concepts that were already being performed and disclosed within Candelore’s teachings.  One of ordinary skill in the art would have been motivated to combine these teachings as being able to clearly identify and use the same or different PIDs can yield varying benefits, like ;
recording the MPEG network program stream and the MPEG ad program stream (Following the above established premise, since we are focused on a STB, it is obviously clear that a STB can receive, play, and record the various content streams, including the main program stream and the various advertisement streams, e.g., Candelore: ¶ [0019] and VerSteeg: ¶ [0051]);
during the recording, detecting a transition point in the MPEG network program stream, wherein the detected transition point identifies a location in the MPEG network program stream for the MPEG network program stream to transition from the first set of PIDs to the second set of PIDs, wherein detecting the transition point further comprises modifying the transition point in metadata in the MPEG ad program stream (Following the above established premise, Candelore (in view of VerSteeg’s reinforced teachings of a SPTS) further discloses of the system having a PID mapper and a flag inserter which are used to detect the transition points between the different streams with their different PIDs such that different segment streams, with different location based ads or alternate endings, can be inserted within a main program (e.g., Candelore: ¶¶ [0026], [0028-31], and [0037]).  At the same time, as these components (i.e., the PID mapper and the flag inserter) are detecting the transition points within the content stream and identifying a location where the substitution of the alternative content is to start and end, these components are already dealing with “metadata” information within the content stream, such as in the case of having 
And while Candelore and VerSteeg both disclose of STBs that can play and/or record content streams, and furthermore being able to identify transition points through the use of PIDs, both Candelore and VerSteeg do not expressly disclose of performing the detection of the transition while recording.
To supplement this obvious feature, Kelly further supplements Candelore’s and VerSteeg’s teachings, as Kelly more expressly discloses of recording and editing content streams seamlessly (e.g., Kelly: ¶¶ [0008], [0010]).
Candelore, VerSteeg, and Kelly are of analogous art and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine and incorporate Kelly’s obvious teachings.  One of ordinary skill in the art would have been ;
mapping the first set of PIDs to a pre-transition service and mapping the second set of PIDs to a post-transition service (Following the above established premise, the resulting combined STB/system can determine/identify/map out that the first stream or the main program content stream is the “pre-transition service” with its PID of 100 and knowing that the transition is to switch to a location/region based advertisement stream, the advertisement content stream is the “post-transition service” which has its own corresponding PID and which may be different, depending upon location/region (e.g., Candelore: ¶¶ [0034-35] and [0037]);
remapping the second set of PIDs from the MPEG ad program stream’s elementary stream to have the same values as the first set of PIDs of the packets from the MPEG network program stream’s elementary streams (Following the above established premise, since we’ve established that the second advertisement stream is using a different PID to start with, and Candelore discloses of a decision checkpoint, wherein if a substation or remapping is necessary, the system would carry out the substitution or remapping, such that the decoder merely continues processing content with the same PID seamlessly.  In other words, if we started with an alternative localized advertisement with a different PID, that PID would be remapped to have the same PID as the main program content stream (i.e., 10X remapped to 100), e.g., Candelore: step 116 to step 124,  ¶¶ [0026], [0028], and [0037] and Figures 1and 4);
transmitting, concurrently with the mapping of the first set of PIDs, the MPEG SPTS for playing (Following the above established premise, while Candelore and VerSteeg may not expressly disclose of this transition from recording to playing explicitly, once again, Kelly more expressly discloses an overall system with components that can record and perform the acts of splicing at least two different transport streams together seamlessly, and then once the splicing and the PIDs are remapping properly, the stream would be transmitted to a receiver/decoder STB for playback (e.g., Kelly: ¶¶ [0046-47], Fig. 1, ¶¶ [0056] and [0063]).  Kelly’s teachings with the PIDs are also viewed as further reinforcement of Candelore’s teachings with remapped PIDs discussed above.
Given Kelly’s teachings with respect to splicing of the program and/or transport streams and also more explicit teachings of transitioning from recording to playing/streaming via a STB/decoder, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine and incorporate such teachings within Candelore’s overall system and teachings.  One of ordinary skill in the art would have been motivated as the teachings of a system in working with STBs are more explicitly disclosed at handling and transitioning between various standard and straightforward functionalities like recording and playing/pausing, etc.
Examiner’s Note: The filed specifications ¶ [0024] that provides support for this concept describes the recording module performing the recording while substantially concurrently communicating the MPGE stream to the playback module within a STB.  The examiner would contend that “substantially concurrently” or as it’s currently claimed “concurrently” is impossible or at the very least not precise enough, because ;
transitioning to provide the second stream as the MPEG SPTS, thereby transitioning from the MPEG network program stream to the MPEG ad program stream in the MPEG SPTS (Following the above established premise, the system or STB is transitioning from playing/recording the main content program to playing/recording the (short) advertisement content stream, before transitioning again back to playing the main content program stream (e.g., Candelore: Figures 4 and 5 examples).  
Examiner’s Note: The current claim language here is only concerned with and covers the first transition, without considering what happens at the end of the second ad program stream.  As the examiner interpreted and explained, Candelore’s teachings goes beyond and after the advertisement content stream is done streaming/playing/recording, there would be another transition back to streaming/playing/recording the main program content stream again.  Additionally, the claim language here is not focused on the PIDs, but it is well understood that the system or STB is playing through and referencing PID 100, across the transition, because this is following the previous remapping step where the local advertisement stream’s PID is already remapped from say PID 101 into PID 100, such that the decoder does not have be reconfigured and can play the stream seamlessly);
maintaining a decoder configuration configured for the first set of PIDs across the transition point from the MPEG network program stream to the MPEG ad program stream now in the MPEG SPTS, thereby avoiding reconfiguring the decoder (based on the application’s specifications ¶ [0035], the phrase of remapping the second PIDs to have the “same values” as the first set of PIDs was aimed to seamlessly play the stream or file with both the content (pre) and the advertisement file (post) around this transition point.
With that in mind, and based upon the above established premise, Candelore also discloses that by remapping the PIDs of the advertisement(s) into the same PIDs as the primary program stream (i.e., PID 100), the decoder (or any other processor) can continue processing the stream with the same PID. e.g., Candelore: Figures 1, 4 and 5, and steps 116 to 124, and ¶¶ [0026], [0035], and [0037-40]).  Again, this is based upon the premise that we are starting with a second advertisement stream that uses a different localized PID, and that is remapped into PID 100, based upon the decision check point 116, which then allows for seamless playback without any reconfiguration of the decoder.

As to claim 3, Candelore further discloses the method of claim 1, further comprising:
playing the recorded MPEG program stream with the remapped second set of PIDs to produce a seamless transition from the MPEG network program stream to the MPEG ad program stream (following the interpretations from claim 1, and because the PIDs are remapped all to PID 100, the system/STB would play back the program stream and transition seamlessly to the inserted regional/localized advertisement (using .

As to claim 4, Candelore further discloses the method of claim 1, wherein detecting the MPEG network program stream transition point and mapping the second set of PIDs further comprises detecting the MPEG network program stream and mapping the second set of PIDs during receipt of the MPEG network program stream (following the same example from claim 1, Candelore discloses that different regions can use different localized advertisements, which means depending on the location, when the STB receives the first program stream, different regions would insert or transition to the different versions of the advertisements at the detected transition points, after all the PIDs are successfully remapped, e.g., Candelore : ¶¶ [0036-38]).

As to claim 6, Candelore further discloses the method of claim 1, wherein the MPEG network program stream is a pre-transition stream and comprises programming content and the MPEG ad program stream is a post-transition stream comprising advertising content (e.g., Candelore: Figure 4 and ¶¶ [0028] and [0037]).

As to claim 7, Candelore further discloses the method of claim 1, further comprising:
storing the MPEG ad program stream and the remapped second set of PIDs of the MPEG ad program stream on a hard drive (e.g., Candelore: ¶ [0032]).

As to claim 8, Candelore further discloses the method of claim 1, wherein the MPEG network program stream is received from a first source and wherein the MPEG ad program stream is received from a second source, and wherein the first source differs from the second source (the first stream would be the main/first program show contents while the second stream would be the advertisements, e.g., Candelore: Figure 4 and ¶¶ [0028] and [0037]).

As to claim 10, Candelore further discloses the method of claim 1, wherein detecting the MPEG network program stream transition point further comprises receiving an indication of the location of the MPEG network program stream transition point from an apparatus external to a module for detecting the MPEG network program stream (Candelore discloses of the PID mapper and a flag inserter which are two components that are described to be used to detect the transition points between different streams and different PIDs, (e.g., ¶¶ [0029-30]).  Furthermore, Candelore also disclosed that these various components can be implemented within various manners such that these components could be within a separate or external apparatus (e.g., ¶ [0133]).

As to claim 11, Candelore further discloses the method of claim 1, further comprising:
outputting the MPEG program stream with the mapped second set of PIDs to at least one of a digital video recorder (DVR), a personal computer, and a set top box (e.g., Candelore: ¶¶ [0019] and [0032]).

As to claim 21, see the similar corresponding rejection of claim 1. 

As to claim 22, see the similar corresponding rejection of claim 1.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/X.Y/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455